         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,                                                        PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                  CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                               INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                                No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                          DEFENDANT

         BRIEF IN SUPPORT OF MOTION TO COMPEL RESPONSES FROM
        INTERVENORS AND ENFORCE AGREEMENT BETWEEN COUNSEL

       The Satanic Temple Intervenors refuse to provide proper responses to Defendant’s

reasonable discovery requests. Following months of unsuccessful, good-faith efforts to obtain

these responses, Defendant now moves this Court for an order compelling signed responses from

all Intervenors; compelling Intervenors to provide information and documents responsive to their

requests; enforcing an agreement between counsel concerning discovery; and deeming all

Intervenors’ objections waived.

                                             FACTS

       On June 21, 2019, Defendant served written discovery requests on the Satanic Temple

Intervenors to prepare for taking their depositions. Exh. A. These requests seek reasonable, basic

information concerning the Satanic Temple’s identity, governance, and relationships to other
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 2 of 13



individuals and entities. Id. Intervenors responded with unsigned, evasive responses replete with

generic, cookie-cutter objections. Exh. B. Defense counsel painstakingly delineated the

deficiencies of Intervenors’ responses in a 12-page letter as well as during a two-hour-long

conference call with counsel for Intervenors on August 5, 2019. Exh. C. After what seemed to be

a productive conference call, that same day counsel for Intervenors provided defense counsel

with a list of several “agreed productions” memorializing the agreement between counsel

reached during the call. Exh. F. By email three weeks later, counsel for Intervenors again

affirmed this agreement between counsel, stating, “I am holding TST to my agreement to produce

the various documents previously identified. I am also giving you my personal word that you will

receive those documents . . . .” Exh. F at 1 (emphasis added). Intervenors subsequently served

partial, deficient, and (again) unsigned and evasive supplemental responses. Exh. D. Further, the

Satanic Temple failed to produce information and documents specified in the agreement between

counsel. Defense counsel again painstakingly set forth the deficiencies of the partial

supplemental responses in a letter to counsel for Intervenors. Exh. E.

       Intervenors’ evasiveness has delayed the discovery process in this matter. Despite more

than five months of letters, emails, personal conversations, and phone conferences, see, e.g., Exh.

F, Intervenors persist in refusing to provide nonevasive signed responses to Defendants’

interrogatories, to produce documents responsive to many of Defendants’ requests for

production, and to abide by the agreement between counsel. Exh. D; Exh. G.

                                     LEGAL STANDARD

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

“Consistently with the notice-pleading system established by the Rules, discovery is not limited



                                                 2
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 3 of 13



to issues raised by the pleadings, for discovery itself is designed to help define and clarify the

issues.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). The scope of discovery

includes, among other things, “the existence, description, nature, custody, condition, and location

of any documents or other tangible things and the identity and location of persons who know of

any discoverable matter.” Advisory Committee Notes to Rule 26, 2015 Amendment.

       “[T]he party opposing discovery has the burden of showing that discovery requests are

overly broad, unduly burdensome or not relevant.” Kirby v. United Am. Ins. Co., No.

4:08CV00338 JLH, 2009 WL 10675166, at *2 (E.D. Ark. Feb. 13, 2009). An order compelling

discovery responses is appropriate where a party fails to properly answer interrogatories or

produce documents. Fed. R. Civ. P. 37(A)(1), (3). The court must require the party whose

conduct necessitated a motion compelling discovery to pay the movant’s reasonable expenses

incurred in making the motion. Fed. R. Civ. P. 37(a)(5)(A). Evasive or incomplete answers or

responses are treated as failures to answer or respond. Fed. R. Civ. P. 37(A)(4). Answers to

interrogatories are improper unless signed by the party making the answers. Fed. R. Civ. P.

33(b)(5). Further, the grounds for any objection to an interrogatory must be both timely and

stated with specificity; otherwise the objection is waived. Fed. R. Civ. P. 33(b)(4).

                                           ARGUMENT

       First, Intervenors have waived all objections by failing to state them with specificity. Fed.

R. Civ. P. 33(b)(5). This includes all generic objections stated by Intervenors in their initial and

supplemental responses. Exh. B; Exh. D. Defendant requests that the Court deem all Intervenors’

generic objections waived.

       Second, the Rules require that the answers to interrogatories must be signed by the party

making the answers. Fed. R. Civ. P. 33(b)(5). Counsel for Intervenors admits that Intervenors



                                                  3
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 4 of 13



have failed to provide answers signed by the parties. Exh. G at 1. Defendant requests that this

Court order the Satanic Temple, Doug Misicko, and Erika Robbins to provide signed answers to

the interrogatories.

       Third, besides the signing issue, the Satanic Temple and Doug Misicko have failed to

provide proper responses to many of Defendants’ interrogatories and requests for production and

to abide by the agreement between counsel. Defendant requests that this Court order these

Intervenors to provide proper responses to the particular discovery requests identified below.

I.     Requests to the Satanic Temple

       The Satanic Temple refuses to provide proper responses to seven sets of the Defendant’s

discovery requests.

       Interrogatory No. 1 and RFP No. 1 – The Satanic Temple has identified itself with two

different corporate entities in its previous unsigned responses. The Satanic Temple initially

responded that “[o]n information and belief, the full legal name of the organization is still United

Federation of Churches, LLC.” Def. Exh. B at 20. But Intervenors’ September 26, 2019

supplement states that the Satanic Temple “is given corporate structure by ‘The Satanic Temple,

Inc.’ which is a Massachusetts non-profit corporation.” Def. Exh. D at 8. The Satanic Temple

refuses to provide an explanation for this discrepancy.

       This discrepancy is compounded by the Satanic Temple’s refusal to produce governance

documents or to provide basic information concerning its organization, including the existence or

identities of any officers, directors, managers, or board members. The Satanic Temple’s

obstinacy frustrates the discovery process, which is the only means available to Defendant to

obtain such basic information about this self-described “complex and international organization.”

Exh. D. at 8. Defendant requests that this Court order the Satanic Temple to provide proper



                                                 4
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 5 of 13



responses with all information and governance documents responsive to these requests—and to

clarify the contradiction created by its identification of the Satanic Temple with two different

corporate entities in its previous unsigned responses. Godson v. Eltman, Eltman & Cooper, P.C.,

No. 11-CV-0764S SR, 2014 WL 4627216, at *7 (W.D.N.Y. Sept. 15, 2014) (compelling

production of “articles of incorporation, bylaws, and employment agreements with corporate

officers”); Cheney v. IPD Analytics, L.L.C., No. 08-23188-CIV, 2009 WL 10667049, at *3 (S.D.

Fla. June 29, 2009) (compelling production of “all operating agreement(s) and amendments

thereto, including any operating agreement in effect for any period of the company’s existence

and the current operating agreement”); Sec. Ins. Co. of Hartford v. Dennis, No. 3:05MC334,

2008 WL 538956, at *2 (W.D.N.C. Feb. 25, 2008) (compelling production of “all corporate

governance documents . . . including, but not limited to, all articles of incorporation, corporate

charters, operating agreements, bylaws, business plans, and any other written procedures or

guidelines”).

       Interrogatory No. 2 – The Satanic Temple has associated itself with content accessible

from various websites—websites that have been registered in ways that mask from public view

the person or entity registering it. See Def. Exh. A at 17. These websites plainly pertain to the

Satanic Temple’s various activities. See id. Information concerning the persons or entities who

registered the domains or who produced, published, or maintained content accessible from these

websites is likely to lead to the identification of witnesses and the discovery of facts relevant to

this action. Yet the Satanic Temple refuses to provide any responsive information. Defendant

requests that this Court order the Satanic Temple to provide proper responses with all

information responsive to this interrogatory. First Mariner Bank v. Resolution Law Grp., No.

CIV. MJG-12-1133, 2013 WL 5797381, at *2 (D. Md. Oct. 24, 2013) (describing history of



                                                  5
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 6 of 13



parties’ failure to comply with the court’s order compelling answers to interrogatories about the

“persons involved in creation, maintenance, funding and domain registration”); see Scott v. U.S.

Postal Serv., No. CV 15-712-BAJ-EWD, 2016 WL 7440468, at *6 (M.D. La. Dec. 27, 2016)

(compelling production of all historical data available from social networking website accounts);

Moore v. Wayne Smith Trucking Inc., No. CIV.A. 14-1919, 2015 WL 6438913, at *2 (E.D. La.

Oct. 22, 2015) (it is well settled that information stored on social media accounts are

discoverable).

       RFPs Nos. 2 and 3 – The Satanic Temple has put its tax status and financial information

in issue by claiming to be a tax-exempt “church” after years of claiming that it pays taxes on

principle. See, e.g., Satanic Temple deemed church by IRS, Arkansas Times, available at

https://arktimes.com/arkansas-blog/2019/04/26/satanic-temple-deemed-church-by-irs (accessed

November 27, 2019). In addition, as explained above, the Satanic Temple has identified itself

with two different corporate entities—one, a tax-exempt nonprofit (“The Satanic Temple, Inc.”),

and another, a non-tax-exempt, for-profit business (“United Federation of Churches, LLC”).

       Under Internal Revenue Service regulations, a “church” must “be organized and operated

exclusively for religious, educational, scientific or other charitable purposes” and its “net

earnings may not inure to the benefit of any private individual or shareholder.” Tax Guide for

Churches and Religious Organizations, Publication 1828 (Rev. 8-2015), Department of the

Treasury Internal Revenue Service, at 6, available at https://www.irs.gov/pub/irs-pdf/p1828.pdf

(accessed November 27, 2019). Yet the Satanic Temple website states, “Items purchased from

the TST shop and contributions made on the shop website are not tax-deductible.” FAQ, The

Satanic Temple, available at https://thesatanictemple.com/pages/faq (visited November 27, 2019)

(emphasis added). A link on the same page directs anyone desiring to make tax-deductible



                                                  6
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 7 of 13



donations to a nonexistent webpage, displaying the message, “We’re sorry, but the page you

requested does not exist.” See id. (linking to https://thesatanictemple.com/pages/

www.thesatanictemple.org) (visited November 27, 2019). Other information available to

Defendant suggests that the Satanic Temple’s finances are tightly controlled by a very small

number of individuals not for religious purposes but for personal gain.

       Requests for Production Nos. 2 and 3 reasonably seek the Satanic Temple’s state and

federal tax returns and financial statements for recent years. The Satanic Temple refuses to

produce these documents.

       For tax returns most courts apply a two-part test. Baouch v. Werner Enterprises, Inc., No.

8:12CV408, 2014 WL 66499, at *2 (D. Neb. Jan. 7, 2014). The first question asks whether the

documents are relevant. As explained above, the Satanic Temple has directly put its tax status in

issue. “Second, the party objecting to production must show the information in the tax

[documents] is more readily obtainable elsewhere.” Id. (quotation and citation omitted). Here,

the requested information is not otherwise obtainable.

       Defendant requests that this Court order the Satanic Temple to provide all documents

responsive to these requests for both the nonprofit and for-profit corporate entities with which

the Satanic Temple has identified itself. St. Regis Paper Co. v. United States, 368 U.S. 208, 219

(1961) (tax returns are subject to discovery); T-M Vacuum Prod., Inc. v. Taisc, Inc., No. CIV.A.

H-07-4108, 2008 WL 5082413, at *3 (S.D. Tex. Nov. 25, 2008) (compelling production of a

company’s financial statements over the objection that such documents are confidential); Litton

v. Maverick Paper Co., No. 03-2377-KHV-DJW, 2005 WL 8160651, at *2 (D. Kan. May 13,

2005) (compelling production of income tax returns and financial statements).




                                                 7
            Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 8 of 13



          Interrogatories Nos. 4, 5, and 6 and RFPs Nos. 5 and 6 – Numerous websites exist

through which Satanic Temple merchandise can be purchased or contributions can be made to

the organization. One example is the Satanic Temple website itself, which is used to sell

merchandise and solicit contributions. That website states, “Items purchased from the TST shop

and contributions made on the shop website are not tax-deductible.” FAQ, The Satanic Temple,

available at https://thesatanictemple.com/pages/faq (visited November 27, 2019) (emphasis

added).

          The Satanic Temple agreed to produce information and documents—and counsel for

Intervenors later gave defense counsel his “personal word” that he would hold the Satanic

Temple to that agreement—regarding the identity of persons or entities that receive proceeds

from purchases and contributions made through the various websites identified in the

Defendants’ discovery requests. Yet the Satanic Temple and counsel for Intervenors now refuse

to do so.

          After an August 5, 2019 conference call concerning the deficiencies of Intervenors’

initial discovery responses, counsel for Intervenors provided to defense counsel a list of several

“agreed productions,” which shows Intervenors’ agreement to produce such information and

documents. Exh. F at 5 (Intervenors’ “agreed productions,” including “Where does the money go

for TST purchases and contributions”). Counsel for Intervenors reaffirmed this agreement by

email on August 28, 2019, stating, “I am holding TST to my agreement to produce the various

documents previously identified. I am also giving you my personal word that you will receive

those documents . . . .” Exh. F at 1 (emphasis added). Counsel’s “personal word” further

included that Defendant would receive the documents “faster and with less effort expended on

Defendant’s part through informal proceedings than through an order to compel discovery.” Id.



                                                  8
         Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 9 of 13



Yet, despite having counsel’s “personal word,” and after Defendant’s attempts to confer in good

faith, the Satanic Temple and counsel for Intervenors now refuse to keep the agreement between

counsel, objecting that these items are not relevant to any claims or defenses in this action. Exh.

G; Exh. D at 6-7.

       Eastern District of Arkansas Local Rule 7.4 provides, “The Court will not recognize any

agreement between counsel, if counsel differ as to its terms, unless the agreement has been

reduced to writing.” See RM Dean Farms v. Helena Chem. Co., No. 2:11CV00105 JLH, 2012

WL 3745286, at *2 (E.D. Ark. Aug. 28, 2012) (applying Local Rule 7.4 to agreements between

counsel made in discovery). Here, the agreement between counsel was reduced to writing (and

then reaffirmed three weeks later) by counsel for the Satanic Temple—which now refuses to

abide by the agreement.

       Defendant requests that this Court provide all responsive information and documents to

these requests and interrogatories and that the Court enforce the agreement between counsel. Cf.

Texas v. Ysleta del Sur Pueblo, No. EP-17-CV-179-PRM, 2018 WL 2348669, at *3 (W.D. Tex.

May 23, 2018) (compelling production of a charity’s financial documents over the charity’s

objection that the information is not directly relevant to the elements of the claim in the action).

       Interrogatory No. 7 and RFP No. 7 – Defendant has sought to identify persons or

entities with an ownership interest in the Satanic Temple’s Baphomet statue. The Satanic Temple

plainly must own the Baphomet monument to be able to donate it for placement on the Arkansas

State Capitol grounds. Yet the Satanic Temple refuses to identify those persons or entities with

an ownership interest in the statue. Cf. Domain Assets, LLC v. Petters Grp. Worldwide, LLC, No.

CV 06-4379 (PAM/JSM), 2008 WL 11347930, at *8 (D. Minn. Jan. 7, 2008) (“Plaintiff is

entitled to obtain the documents that support, and perhaps even refute, . . . ownership . . . .”).



                                                   9
        Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 10 of 13



       Defendant has also sought information concerning modifications to the statue.

Intervenors’ initial response stated that they do not object to providing information about

modifications. Yet the Satanic Temple now refuses to provide any responsive information or

documents.

       Defendant requests that this Court order the Satanic Temple to provide proper responses

with the information and documents responsive to these requests concerning ownership of and

modifications to the statue.

       Interrogatory No. 9 – Defendant believes that the Satanic Temple has close legal and

financial relationships with, and has engaged in joint efforts with, Doug Misicko; Cevin Soling;

the United Federation of Churches, LLC; Reason Alliance, Ltd.; The Alliance for Self-Directed

Education, Inc.; Alliance for Integrity and Justice Ltd.; and Spectacle Films. The Satanic Temple

has refused to provide information concerning its relationships to these persons and entities.

Defendant requests that this Court order the Satanic Temple to provide proper responses with the

information concerning its legal and financial relationships with these closely-associated persons

and entities. See United States ex rel. Samandi v. Materials & Electrochemical Research Corp.,

No. CV 05-124 TUC DCB, 2008 WL 11383663, at *3 (D. Ariz. Oct. 16, 2008) (compelling a

full answer to an interrogatory inquiring into a party’s legal and financial relationships between

various persons and entities).

       Interrogatory No. 10 – Defendant believes that the Satanic Temple may have been a

party to litigation in other jurisdictions. This interrogatory seeks basic information concerning

what litigation the Satanic Temple has been involved in. The Satanic Temple has refused to

provide this basic information. Defendant requests this Court order the Satanic Temple to

provide a proper answer with the information responsive to this interrogatory. See Powell v.



                                                 10
        Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 11 of 13



Merrimack Mut. Fire Ins. Co., 80 F.R.D. 431, 433 (N.D. Ga. 1978) (holding that an interrogatory

concerning plaintiffs’ involvement in other litigation is reasonable and compelling an answer).

II.    Interrogatory No. 3 to Doug Misicko

       The Satanic Temple refuses to provide proper responses to various requests to Doug

Misicko. Defendant brings one to this Court’s attention. Defendant has requested basic

information concerning lawsuits or other legal proceedings in which Mr. Misicko has been

involved. Such information is relevant to, among other things, Mr. Misicko’s credibility as a

witness, and it is anticipated that it will lead to information concerning the activities of the

Satanic Temple.

       Mr. Misicko objects that providing this information would be an undue burden because

“it is all publicly available.” This objection has been waived, but, in any case, “[a] party claiming

requests are unduly burdensome cannot make conclusory allegations, but must provide some

evidence regarding the time or expense required.” Vallejo v. Amgen, Inc., 903 F.3d 733, 743 (8th

Cir. 2018) (quotation omitted). Mr. Misicko has provided none. Further, this answer is evasive

because Defendant has not requested that Mr. Misicko provide publicly available documents but

only that he provide information by which Defendant might identify and possibly obtain them.

Only Mr. Misicko knows the jurisdictions in which he has been involved in legal proceedings.

See Fed. R. Civ. P. 26(b)(1) (requiring consideration of “the parties’ relative access to relevant

information”).

       Defendant requests that this Court order Mr. Misicko to provide a proper answer to this

interrogatory, including all responsive information concerning legal proceedings in which he has

been involved. See Powell, 80 F.R.D. at 433 (holding that interrogatories concerning plaintiffs’




                                                  11
          Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 12 of 13



arrest record and involvement in other litigation is reasonable and compelling a nonevasive

answer).

                                         CONCLUSION

       Defendant has patiently and in good faith tried to work with Intervenors to obtain signed,

nonevasive answers to its reasonable discovery requests and production of responsive

documents. But, after five months of Intervenors’ delay, with the possible need for follow-up

written discovery requests and the necessity of conducting depositions before the approaching

close of discovery, Intervenors’ dilatory tactics have resulted in their refusal to serve any proper

discovery response. Therefore, Defendant moves this Court for an order compelling Intervenors

to provide signed responses from all Intervenors; compelling Intervenors to provide nonevasive

answers and documents responsive to particular discovery requests, as explained more fully

above; enforcing the agreement between counsel; and deeming all Intervenors’ objections

waived.


                                              Respectfully submitted,

                                              LESLIE RUTLEDGE
                                              Attorney General




                                                 12
Case 4:18-cv-00342-KGB Document 94 Filed 12/02/19 Page 13 of 13



                      By:   /s/ Michael A. Cantrell
                            Nicholas J. Bronni (2016097)
                              Solicitor General of Arkansas
                            Vincent M. Wagner (2019071)
                              Deputy Solicitor General
                            Michael A. Cantrell (2012287)
                            Dylan L. Jacobs (2016167)
                              Assistant Solicitors General
                            OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                            323 Center Street, Suite 200
                            Little Rock, AR 72201
                            Ph:      (501) 682-2007
                            Fax: (501) 682-2591
                            Michael.Cantrell@ArkansasAG.gov

                            Gary L. Sullivan, Ark Bar No. 92051
                            Managing Attorney
                            Arkansas Secretary of State’s Office
                            Suite 256- State Capitol
                            500 Woodlane Avenue
                            Little Rock, AR 72201
                            PH: (501) 682-3401; Fax: (501) 682-1213
                            Email: gary.sullivan@sos.arkansas.gov

                            Hiram Sasser
                            Michael Berry
                            Lea Patterson
                            FIRST LIBERTY INSTITUTE
                            2001 West Plano Parkway, Suite 1600
                            Plano, TX 75075
                            Tel: (972) 941-6162
                            Fax: (972) 423-6162
                            hsasser@firstliberty.org
                            mberry@firstliberty.org
                            lepatterson@firstliberty.org

                            Attorneys for Secretary of State John Thurston




                              13
